Exhibit 10.20
THE WARNACO GROUP, INC.
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN
As Amended and Restated
Effective November 5, 2008
FOREWORD
     The Plan as set forth herein is amended and restated effective November 5,
2008 to provide for additional investment options for deferred compensation
payable in cash and to incorporate certain additional terms to the Plan the as
set forth herein.

1)   Purpose. The purpose of The Warnaco Group, Inc. Non-Employee Directors
Deferred Compensation Plan (the “Plan”) is to enable directors of The Warnaco
Group, Inc. (the “Company”) who are not also employees of the Company to defer
the receipt of certain compensation earned in their capacity as directors of the
Company. This Plan is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and shall be interpreted, operated
and administered accordingly.   2)   Effective Date. The Plan was originally
effective as of December 20, 2006, the date on which it was adopted by the
Nominating and Corporate Governance Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”). The Plan was subsequently amended and
restated effective January 31, 2007, and further amended and restated as set
forth herein effective as of November 5, 2008.   3)   Eligibility. Directors of
the Company who are not also employees of the Company or any of its subsidiaries
(“Directors”) are eligible to participate in the Plan. Each individual whose
service as a Director commences during a calendar year may, prior to or within
30 days after the first commencement of such Director’s service on the Board,
make a deferral election with respect to Director Fees (as defined in Section 5)
to be earned following the date on which such election is made. Directors also
will be eligible to elect to defer during any annual enrollment period the
Committee may establish in its discretion. Any Director who ceases to be
eligible to participate in the Plan (including by reason of the Director
becoming employed by the Company or any of its subsidiaries) shall no longer be
eligible to defer Director Fees as of the January 1st next following the year in
which the Director’s eligibility ceased.   4)   Administration. The Plan shall
be administered by the Committee. The Committee shall have the discretionary
authority to adopt rules and regulations for carrying out the Plan’s intent and
to interpret, construe and implement the provisions thereof, as well as the
discretionary authority for making any

1



--------------------------------------------------------------------------------



 



    determinations under the Plan (including any factual determinations).
Determinations made by the Committee with respect to the Plan, any deferral made
hereunder and any Director’s account shall be final and binding on all persons,
including but not limited to the Company, each Director participating in the
Plan and such Director’s beneficiaries.   5)   Deferral of Fees. Subject to such
rules and procedures that the Committee may establish from time to time,
Directors may elect to defer under the Plan all amounts to be paid to a
Director, including annual retainer and committee meeting fees, whether payable
in the form of cash or unrestricted shares of Common Stock, par value $0.01 of
the Company (“Common Stock”) (such cash or unrestricted Common Stock
compensation, collectively, “Director Fees”), but excluding any payment or
reimbursement with respect to a Director’s expenses arising from his or her
service as a member of the Board, in any case, that would otherwise be payable
in accordance with the Company’s policies as in effect from time to time. On and
after November 5, 2008, Directors will be permitted to defer the portion of any
Director Fees that are payable in cash in the form of Stock Units (as defined in
Section 7(b)).   6)   Election Forms. In order to defer Director Fees that may
be payable with respect to a calendar year (and to elect to defer all or a
portion of any such Director Fees payable in cash into Stock Units), the
Director must complete and submit to the Committee a deferral election in such
form, and at such time, as determined by the Committee in its sole discretion.
The deferral election must be submitted to the Committee prior to January 1st of
the calendar year in which the service commences with respect to which the
Director Fees are payable. Once a Director has elected to defer his or her
Director Fees, the election is irrevocable and shall continue in force for the
remainder of the Director’s service as a member of the Board; provided, however,
that: (i) a Director may make a new deferral election (and revoke the prior
election), provided that the new deferral election is made prior to January 1st
of any calendar year and applies only to the Director Fees that will be incurred
and payable during the upcoming calendar year and thereafter; and (ii) a
Director who ceases to meet the eligibility criteria described above will have
his or her election automatically revoked as of the January 1st next following
the year in which the Director’s eligibility ceased.   7)   Form of Deferral.
The Company shall establish a separate deferred compensation account on its
books in the name of each Director who has elected to participate in the Plan.

  a)   Cash Deferral. With respect to Director Fees payable in the form of cash,
the Committee shall offer Directors a choice of two or more hypothetical
investment options, in which their contributions will be deemed to be invested,
and the Committee may add, eliminate, or modify the options from time to time.
The Committee shall select such options from among those then available under
the Company’s tax-qualified 401(k) plan. The investment return on hypothetical
investment options shall be the same as the return on the underlying actual

2



--------------------------------------------------------------------------------



 



      investment, net of fees and expenses. Participants’ accounts will be
valued, and Participants may reallocate such accounts among hypothetical
investment options, on a daily basis. Participants will be fully vested with
respect to such accounts.     b)   Stock Units Deferral. With respect to
Director Fees payable in Common Stock or Director Fees payable in cash that a
Director elected to defer into Stock Units, a number of stock units (“Stock
Units”), to be issued under the Company’s 2003 and 2005 Stock Incentive Plans as
amended from time to time or a successor plan thereto (the “Stock Plan”), shall
be credited to each such Director’s account as of each date (a “Deferral Date”)
on which amounts deferred under the Plan would otherwise have been paid to such
Director. The number of Stock Units credited to a Director’s account as of each
Deferral Date, as applicable, shall be calculated by dividing by the amount so
deferred by the Fair Market Value (as defined below) of a share of Common Stock
as of such applicable Deferral Date. For purposes of the Plan, the Fair Market
Value of a share of Common Stock as of any date shall be (i) the closing sales
price per share of Common Stock on the national securities exchange on which the
Common Stock is principally traded or if the market is closed as of such date,
for the last preceding date on which there was a sale of such Common Stock on
such exchange or, (ii) if the Common Stock is not publicly traded as of such
date, such value per share as the Committee shall determine in its sole
discretion. The Stock Units so credited shall be immediately vested and
non-forfeitable and shall become payable as set forth herein. Except as set
forth herein, the terms and conditions of the Stock Units credited to Director’s
accounts under the Plan shall be governed by the Stock Plan, including, but not
limited to, the equitable adjustment provisions set forth in Section 4(b)
thereof. Once a Director’s deferral election is irrevocable, a Director may not
elect to convert any Stock Units to cash or vice versa.

8)   Dividend Equivalents. Additional Stock Units shall be credited to a
Director’s account as of each date (a “Dividend Date”) on which cash dividends
and/or special dividends and distributions are paid with respect to Common
Stock, provided that at least one Stock Unit is credited to such Director’s
account as of the record date for such dividend or distribution. The number of
Stock Units to be credited to a Director’s account under the Plan as of any
Dividend Date shall equal the quotient obtained by dividing: (a) the product of
(i) the number of the Stock Units credited to such account on the record date
for such dividend or distribution and (ii) the per share dividend (or
distribution value) payable on such Dividend Date; by (b) the Fair Market Value
of a share of Common Stock as of such Dividend Date. The additional Stock Units
so credited shall be immediately vested and non-forfeitable and shall become
payable as set forth herein.   9)   Restrictions on Transfer. The right of a
Director or that of any other person to the payment of deferred compensation or
other benefits under the Plan may not be assigned, transferred, pledged or
encumbered except by will or by the laws of descent and distribution.

3



--------------------------------------------------------------------------------



 



10)   Payments. Each Director (or his or her beneficiary) shall receive a
one-time distribution of the balance then credited to the Director’s account
under the Plan within 60 days immediately following the date upon which such
Director’s service as a member of the Board terminates for any reason. If a
Director is no longer eligible to defer under this Plan, but continues to serve
as a member of the Board (including due to the Director becoming an employee or
related person of the Company or its affiliates), the date the Director’s
eligibility ceases shall be treated as the date of termination for purposes of
this Section 10, provided any distribution resulting therefrom complies with
Section 409A of the Code and any guidance issued thereunder. Any distribution of
Stock Units pursuant to the terms of this provision shall be in the form of
Common Stock. The number of shares of the Common Stock payable upon such
distribution shall equal the number of Stock Units credited to such Director’s
account as of the date of such distribution to be paid in Common Stock, less
applicable withholding. Fractional shares shall be payable in cash. The
remainder of the account balance (not in Stock Units) shall be paid in cash and,
to the extent required by law, shall be subject to withholding of Federal, state
and local taxes.   11)   Unfunded Plan; Creditor’s Rights. The Plan is intended
to be an “unfunded” plan. The obligation of the Company under the Plan is purely
contractual and shall not be funded or secured in any way; provided, however,
that the Company may establish a grantor trust of the type commonly known as a
“rabbi trust” for the purpose of satisfying its obligations under the Plan and
may, but shall not be required to, contribute cash or shares of Common Stock to
such trust from time to time. A Director or any beneficiary shall have only the
interest of an unsecured general creditor of the Company in respect of the Stock
Units credited to such Director’s account under the Plan.   12)   Successors in
Interest. The obligations of the Company under the Plan shall be binding upon
any successor or successors of the Company, whether by merger, consolidation,
sale of assets or otherwise, and for this purpose reference herein to the
Company shall be deemed to include any such successor or successors.   13)  
Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware. The Company
intends that transactions under the Plan shall be exempt under Rule 16b-3
promulgated under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), unless otherwise determined by the Company.
Notwithstanding the foregoing, a Director shall file such forms as may be
required with respect to any Director Fees as may be required under Section 16
of the Exchange Act.   14)   Termination and Amendment of the Plan. The
Committee may terminate the Plan at any time; provided, that termination of the
Plan shall not adversely affect the rights of a Director or beneficiary thereof
with respect to amounts previously deferred under the Plan without the consent
of such Director and that of such Director’s beneficiary and provided further
that any such termination comply with

4



--------------------------------------------------------------------------------



 



    Section 409A of the Code and any requirements thereunder. The Committee may
amend the Plan at any time and from time to time; provided, however, that no
such amendment shall adversely affect the rights of any Director or beneficiary
thereof with respect to amounts previously deferred under the Plan.

5